PER CURIAM.
In this proceeding under the authority of chapters 73 and 74, Florida Statutes (1991) (eminent domain), Shannon Properties, Inc., appeals the order of taking entered after a hearing on the appellee’s declaration of taking. The trial court considered the evidence presented and the arguments of counsel and found that the appellee had made the requisite good faith estimate of value. Section 74.031, Fla.Stat. (1991). We affirm. State Road Dep’t v. Falcon, Inc., 157 So.2d 563 (Fla. 2d DCA1963).
At this early “quick take” stage of the action the trial court’s determination that the estimate was made in good faith is not a determination of full compensation. Capo Inv. Group v. Dep’t of Transp., 578 So.2d 513 (Fla. 3d DCA1991). Rather, the determination of full value is accomplished at a later stage of the proceedings. Our disposition of this appeal does nothing, of course, to preclude Shannon Properties from presenting its proofs and arguments concerning full compensation for the property taken.
Affirmed.
DANAHY, A.C.J., and CAMPBELL and THREADGILL, JJ„ concur.